Case 1:20-mc-00025-NRN Document 1 Filed 03/10/20 USDC Colorado Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Miscellaneous Case No.       20-mc-00025-NRN

IN RE:

MISCELLANEOUS ELECTRONIC EQUIPMENT


                      UNITED STATES MOTION FOR EXTENSION
                    OF TIME TO FILE COMPLAINT FOR FORFEITURE


         The United States moves the Court to extend the time in which the United States

is required to file a civil forfeiture complaint or criminal forfeiture action, pursuant to 18

U.S.C. § 983(a)(3)(A) for good cause from March 20, 2020 to June 20, 2020. The

property subject to potential forfeiture is Miscellaneous Electronic Equipment taken from

1706 W. Stuart Street, Fort Collins, Colorado seized from James Samuel Slaten on

September 30, 2019.

         In support of this Motion the United States represents to the Court as follows:

         1.    The subject property was seized as evidence of possession or accessing

sexually explicit images (child pornography) with the intent to view them as well as

transporting, receiving, distributing or possessing in interstate or foreign commerce, or by

using any facility or means of interstate or foreign commerce, any visual depiction of

minors engaging in sexually explicit conduct (child pornography).

         2.    The Federal Bureau of Investigation (FBI) initiated administrative forfeiture

proceedings against the seized property, and an administrative claim was filed on January

12, 2020, by Joshua Taylor, counsel for James S. Slaten for the subject property.
Case 1:20-mc-00025-NRN Document 1 Filed 03/10/20 USDC Colorado Page 2 of 3




       3.     The seized miscellaneous electronic equipment is still be analyzed and

reviewed by the FBI.

       4.     Under 18 U.S.C. § 983(a)(3)(A), unless the time is extended by the Court

for good cause, or upon agreement of the parties, the United States is required to file a

civil complaint for forfeiture against the subject property or obtain an indictment alleging

that the property is subject to forfeiture no later than March 20, 2020. If the United States

fails to do so, it is required to release the property and may not take any further action to

effect the civil forfeiture of the property in connection with the underlying offense.

       5.     As the review of the miscellaneous electronic equipment is ongoing, the

government cannot yet file a complaint for forfeiture in rem, detailing the contents of the

miscellaneous electronic equipment or their respective use in accessing illegal material.

       WHEREFORE, the United States respectfully moves this Court forthwith to extend

the period within which the United States is required to file a forfeiture action against the

subject assets until June 20, 2020.

       DATED this 10th day of March 2020.

                                            Respectfully submitted,

                                            JASON R. DUNN
                                            United States Attorney


                                            By: s/Tonya S. Andrews
                                            Tonya S. Andrews
                                            Assistant United States Attorney
                                            United States Attorney's Office
                                            1801 California Street, Ste. 1600
                                            Denver, CO 80202
                                            303-454-0100
                                            Email: tonya.andrews@usdoj.gov
                                            Attorney for the United States
Case 1:20-mc-00025-NRN Document 1 Filed 03/10/20 USDC Colorado Page 3 of 3




                             CERTIFICATE OF SERVICE

       I hereby certify that on this 10th day of March 2020, I electronically filed the
foregoing with the Clerk of court using the CM/ECF system, and I hereby certify that I
have mailed the same to the following:



                                              s/ Jasmine Zachariah
                                              FSA Data Analyst
                                              Office of the U.S. Attorney
